Citation Nr: 0507748	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disability as secondary to service-connected non-
Hodgkin's lymphoma and/or diabetes mellitus.

2.  Propriety of reduction of evaluation of non-Hodgkin's 
lymphoma from 100 percent to non-compensable.

3.  Entitlement to an increased evaluation for non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2004, the Board remanded this case to the RO via the 
VA Appeals Management Center in Washington (AMC) for further 
development of the evidence.  The case was returned to the 
Board in March 2005.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In the April 2004 remand, the Board found that examinations 
and opinions by two VA physicians were necessary to decide 
the veteran's appeal under the provisions of 38 C.F.R. 
§ 3.159(c)(4) (2004): first, an examination by a cardiologist 
with an opinion on the questions of whether the veteran's 
service-connected non-Hodgkin's lymphoma or chemotherapy for 
non-Hodgkin's lymphoma or the veteran's service-connected 
Type II diabetes mellitus caused hypertension and/or any 
diagnosed heart disability or resulted in any increase in the 
underlying severity of hypertension and/or any diagnosed 
heart disability; and, second, an examination by a physician 
with the appropriate training and expertise to determine 
whether or not the veteran's diagnosed non-Hodgkin's lymphoma 
remains in remission and whether the veteran currently has 
any identifiable residuals of non-Hodgkin's lymphoma or 
residuals from chemotherapy for non-Hodgkin's lymphoma.

While this case was in remand status, the requested 
examination by a cardiologist was conducted and the 
cardiologist reported that the veteran's hypertension and 
left ventricular hypertrophy antedated any treatment for non-
Hodgkin's lymphoma and that it was unlikely that the 
veteran's left ventricular hypertrophy and current congestive 
heart failure were caused by diabetes.  Thus, the examining 
cardiologist provided the requested opinion on the medical 
causation issue.  However, she did not provide the requested 
opinion on the issue of whether non-Hodgkin's lymphoma, 
chemotherapy for non-Hodgkin's lymphoma, or Type II diabetes 
resulted in any increase in the underlying severity of 
hypertension and/or any diagnosed heart disability.

Furthermore, while this case was in remand status, the second 
requested examination to determine whether or not the 
veteran's diagnosed non-Hodgkin's lymphoma remains in 
remission and whether the veteran currently has any 
identifiable residuals of non-Hodgkin's lymphoma or residuals 
from chemotherapy for non-Hodgkin's lymphoma was not 
performed.

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
the veteran's case, medical examinations and opinions found 
by the Board in the April 2004 remand as necessary to decide 
the claims on appeal were not obtained by the AMC.  
Therefore, the holding of the Court in Stegall and VA's duty 
to assist pursuant to the VCAA require that this case be 
remanded again to obtain the necessary examinations and 
opinions.

Accordingly, the case is REMANDED to the AMC for the 
following:

1.  The AMC should advise the veteran of 
the provisions of 38 C.F.R. § 3.655 
(2004), pertaining to a claimant's 
failure to report for a necessary VA 
examination.

2.  The AMC should request that the VA 
cardiologist who conducted the August 
2004 examination, if she is available, 
respond to the following:

	a.  Did the veteran's service-
connected non-Hodgkin's lymphoma or 
chemotherapy for non-Hodgkin's lymphoma, 
or the veteran's service-connected Type 
II diabetes mellitus cause hypertension 
and/or any diagnosed heart disability?  

	b.  Did the veteran's service-
connected non-Hodgkin's lymphoma or 
chemotherapy for non-Hodgkin's lymphoma, 
or the veteran's service-connected Type 
II diabetes mellitus result in any 
increase in the underlying severity of 
hypertension and/or any diagnosed heart 
disability?

For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that non-Hodgkin's lymphoma, 
chemotherapy for non-Hodgkin's lymphoma, 
or Type II diabetes mellitus did not 
cause but made hypertension and/or a 
heart disability worse, the examiner 
should identify, to the extent possible, 
the baseline manifestations which are due 
to the effects of non-service connected 
hypertension and heart disease and the 
increased manifestations which, in the 
examiner's opinion, are due to non-
Hodgkin's lymphoma or chemotherapy for 
that disease or are due to Type II 
diabetes mellitus.

A rationale for all conclusions reached 
should be provided.
  
3.  In the event that the cardiologist 
who conducted the August 2004 examination 
is not available, the AMC should arrange 
for the veteran to undergo a VA 
examination by another specialist in 
cardiology.  The examiner must review the 
veteran's medical records in the claims 
file.  The examiner should respond to the 
following:

	a.  Did the veteran's service-
connected non-Hodgkin's lymphoma or 
chemotherapy for non-Hodgkin's lymphoma, 
or the veteran's service-connected Type 
II diabetes mellitus cause hypertension 
and/or any diagnosed heart disability?  

	b.  Did the veteran's service-
connected non-Hodgkin's lymphoma or 
chemotherapy for non-Hodgkin's lymphoma, 
or the veteran's service-connected Type 
II diabetes mellitus result in any 
increase in the underlying severity of 
hypertension and/or any diagnosed heart 
disability?
	
For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that non-Hodgkin's lymphoma, 
chemotherapy for non-Hodgkin's lymphoma, 
or Type II diabetes mellitus did not 
cause but made hypertension and/or a 
heart disability worse, the examiner 
should identify, to the extent possible, 
the  baseline manifestations which are 
due to the effects of non-service 
connected hypertension and heart disease 
and the increased manifestations which, 
in the examiner's opinion, are due to 
non-Hodgkin's lymphoma or chemotherapy 
for that disease or are due to Type II 
diabetes mellitus.

A rationale for all conclusions reached 
should be provided.

4.  The AMC should arrange for the 
veteran to undergo a VA examination by a 
physician with the appropriate training 
and expertise to determine (a) whether or 
not the veteran's diagnosed non-Hodgkin's 
lymphoma remains in remission and (b) 
whether the veteran currently has any 
identifiable residuals of non-Hodgkin's 
lymphoma or residuals from chemotherapy 
for non-Hodgkin's lymphoma.  The examiner 
must review the veteran's medical records 
in the claims file and his March 2002 
statement in which he claims to have 
residual symptoms and effects of non-
Hodgkin's lymphoma and chemotherapy for 
such disease.  A statement identifying 
all existing residuals attributable to 
non-Hodgkin's lymphoma or treatment 
therefor and the rationale for all 
conclusions reached should be provided in 
the completed examination report.

5.  After all indicated development has 
been satisfactorily completed, the AMC 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


